Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greenberg on 8/4/22.
The application has been amended as follows:
In the claims:
In claim 10, line 1 change “claim 8” to --claim 6--. 
Allowable Subject Matter
Claims 1-2, 4-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a smart shipping container with a door integrated computing device that comprises  two parallel elongated side walls each having a top rail at one side and each being secured on an opposite side to a corresponding bottom rail of a floor frame, each bottom rail being coupled to one another by a floor secured to and resting on a multiplicity of cross-beam members of the floor frame, a front-end assembly secured to one end of each of the top rails and to one end of each of the bottom rails over respective corner castings, a door end assembly opposite the front end assembly and secured to an opposite end of each of the top rails and to an opposite end of each of the bottom side over respective corner castings, the door end assembly comprising at least one door, the dooring comprising an outside skin strengthened by at least one hollow support beam defining an interior channel thereof, a roof secured to respective ones of the top rails of each of the two side walls and, an embedded computing system disposed within the interior channel of the at least one hollow support beam of the at least one door, however, the prior art fails to each the embedded computing system comprising a power source, memory, at least one processor, communications circuitry, an antenna and one or more sensors; and a window defined in the hollow support beam at an overlapping level of the embedded computing system in the interior channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845